
	
		II
		111th CONGRESS
		1st Session
		S. 1176
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to promote and
		  improve the allied health professions.
	
	
		1.Short titleThis Act may be cited as the
			 Allied Health Reinvestment
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The United States
			 Census Bureau and other reports highlight the increased demand for acute and
			 chronic healthcare services among both the general population and a rapidly
			 growing aging portion of the population.
				(2)The calls for
			 reduction in medical errors, increased patient safety, and quality of care have
			 resulted in an amplified call for allied health professionals to provide
			 healthcare services.
				(3)Several allied
			 health professions are characterized by workforce shortages, declining
			 enrollments in allied health education programs, or a combination of both
			 factors, and hospital officials have reported vacancy rates in positions
			 occupied by allied health professionals.
				(4)Many allied
			 health education programs are facing significant economic pressure that could
			 force their closure due to an insufficient number of students.
				(b)PurposeIt
			 is the purpose of this Act to provide incentives for individuals to seek and
			 complete high quality allied health education and training and provide
			 additional funding to ensure that such education and training can be provided
			 to allied health students so that the United States healthcare industry with
			 have a supply of allied health professionals needed to support the health care
			 system of the United States in this decade and beyond.
			3.Amendment to the
			 Public Health Service
			 ActTitle VII of
			 the Public Health Service Act
			 (42 U.S.C.
			 292 et seq.) is amended by adding at the end the
			 following:
			
				GAllied health professionals
					799C.DefinitionsIn this part:
						(1)Allied health
				education programThe term allied health education
				program means any postsecondary educational program offered by an
				institution accredited by an agency or commission recognized by the Department
				of Education, or leading to a State certificate or license or any other
				educational program approved by the Secretary. Such term includes colleges,
				universities, or schools of allied health and equivalent entities that include
				programs leading to a certificate, associate, baccalaureate, or graduate level
				degree in an allied health profession.
						(2)Allied health
				professionsThe term allied health professions
				includes professions in the following areas at the certificate, associate,
				baccalaureate, or graduate level:
							(A)Dental
				hygiene.
							(B)Dietetics or
				nutrition.
							(C)Emergency medical
				services.
							(D)Health
				information management.
							(E)Clinical
				laboratory sciences and medical technology.
							(F)Cytotechnology.
							(G)Occupational
				therapy.
							(H)Physical
				therapy.
							(I)Radiologic
				technology.
							(J)Nuclear medical
				technology.
							(K)Rehabilitation
				counseling.
							(L)Respiratory
				therapy.
							(M)Speech-language
				pathology and audiology.
							(N)Any other
				profession determined appropriate by the Secretary.
							(3)Health care
				facilityThe term health care facility means an
				outpatient health care facility, hospital, nursing home, home health care
				agency, hospice, federally qualified health center, nurse managed health
				center, rural health clinic, public health clinic, or any similar healthcare
				facility or practice that employs allied health professionals.
						799C–1.Public service
				announcementsThe Secretary
				shall develop and issue public service announcements that shall—
						(1)advertise and
				promote the allied health professions;
						(2)highlight the
				advantages and rewards of the allied health professions; and
						(3)encourage
				individuals from diverse communities and backgrounds to enter the allied health
				professions.
						799C–2.State and local public service
				announcements
						(a)In
				generalThe Secretary shall award grants to designated eligible
				entities to support State and local advertising campaigns that are conducted
				through appropriate media outlets (as determined by the Secretary) to—
							(1)promote the
				allied health professions;
							(2)highlight the
				advantages and rewards of the allied health professions; and
							(3)encourage
				individuals from disadvantaged communities and backgrounds to enter the allied
				health professions.
							(b)Eligible
				entityTo be eligible to receive a grant under subsection (a), an
				entity shall—
							(1)be a
				professional, national, or State allied health association, State health care
				provider, or association of one or more health care facilities, allied health
				education programs, or other entities that provides similar services or serves
				a like function; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							799C–3.Allied health recruitment grant
				program
						(a)Program
				authorizedThe Secretary shall award grants to eligible entities
				to increase allied health professions education opportunities.
						(b)Eligible
				entityTo be eligible to receive a grant under subsection (a), an
				entity shall—
							(1)be a
				professional, national, or State allied health association, State health care
				provider, or association of one or more health care facilities, allied health
				education programs, or other eligible entities that provides similar services
				or serves a like function; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Use of
				fundsAn entity shall use amounts received under a grant under
				subsection (a) to—
							(1)support outreach
				programs at elementary and secondary schools that inform guidance counselors
				and students of education opportunities regarding the allied health
				professions;
							(2)carry out special
				projects to increase allied health education opportunities for individuals who
				are from disadvantaged backgrounds (including racial and ethnic minorities that
				are underrepresented among the allied health professions) by providing student
				scholarships or stipends, pre-entry preparation, and retention
				activities;
							(3)provide
				assistance to public and nonprofit private educational institutions to support
				remedial education programs for allied health students who require assistance
				with mathematics, science, English, and medical terminology;
							(4)meet the costs of
				child care and transportation for individuals who are taking part in an allied
				health education program at any level; and
							(5)support
				community-based partnerships seeking to recruit allied health professionals in
				rural communities and medically underserved urban communities, and other
				communities experiencing an allied health professions shortage.
							799C–4.Grants for health career
				academies
						(a)In
				generalThe Secretary shall award grants to eligible entities to
				assist such entities in collaborating to carry out programs that form education
				pipelines to facilitate the entry of students of secondary schools (as defined
				in section 9101 of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 7801)), especially underrepresented racial and ethnic minority students,
				into careers in the allied health professions.
						(b)Eligible
				entityTo be eligible to receive a grant under subsection (a), an
				entity shall—
							(1)be an institution
				that offers allied health education programs, a health care facility, or a
				secondary educational institution; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							799C–5.Allied health education, practice, and
				retention grants
						(a)Education
				priority areasThe Secretary may award grants to or enter into
				contracts with eligible entities to—
							(1)expand the
				enrollment of individuals in allied health education programs, especially
				through the recruitment of underrepresented racial and ethnic minority
				students; and
							(2)provide education
				through new technologies and methods, including distance-learning
				methodologies.
							(b)Practice
				priority areasThe Secretary may award grants to or enter into
				contracts with eligible entities to—
							(1)establish or
				expand allied health practice arrangements in noninstitutional settings to
				demonstrate methods to improve access to primary health care in rural areas and
				other medically underserved communities;
							(2)provide care for
				underserved populations and other high-risk groups such as the elderly,
				individuals with HIV/AIDS, substance abusers, the homeless, and victims of
				domestic violence;
							(3)provide managed
				care, information management, quality improvement, and other skills needed to
				practice in existing and emerging organized health care systems; or
							(4)develop
				generational and cultural competencies among allied health
				professionals.
							(c)Retention
				priority areas
							(1)In
				generalThe Secretary may award grants to and enter into
				contracts with eligible entities to enhance the allied health professions
				workforce by initiating and maintaining allied health retention programs
				described in paragraph (2) or (3).
							(2)Grants for
				career ladder programsThe Secretary may award grants to and
				enter into contracts with eligible entities for programs—
								(A)to
				promote—
									(i)career
				advancement for allied health personnel in a variety of training
				settings;
									(ii)cross training
				or specialty training in the allied health professions among diverse population
				groups; and
									(iii)the advancement
				of individuals in the allied health professions; and
									(B)to assist
				individuals in obtaining the education and training required to enter the
				allied health professions and advance within such professions, such as by
				providing career counseling and mentoring.
								(3)Enhancing
				patient care delivery systems
								(A)GrantsThe
				Secretary may award grants to eligible entities to improve the retention of
				allied health professionals and to enhance patient care that is directly
				related to allied health activities by enhancing collaboration and
				communication among allied health professionals and other health care
				professionals, and by promoting allied health involvement in the organizational
				and clinical decisionmaking processes of a health care facility.
								(B)PreferenceIn
				making awards of grants under this paragraph, the Secretary shall give
				preferences to applicants that have not previously received an award under this
				paragraph and to applicants from rural, underserved areas.
								(C)Continuation of
				an awardThe Secretary shall make continuation of any award under
				this paragraph beyond the second year of such award contingent on the recipient
				of such award having demonstrated to the Secretary measurable and substantive
				improvement in allied health personnel retention or patient care.
								(d)Eligible
				entityTo be eligible to receive a grant under this section, an
				entity shall—
							(1)be a health care
				facility, or any partnership or coalition containing a health care facility or
				allied health education program; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							799C–6.Developing models and best practices
				program
						(a)AuthorizedThe
				Secretary shall award grants to eligible entities to enable such entities to
				carry out demonstration programs using models and best practices in allied
				health for the purpose of developing innovative strategies or approaches for
				the retention of allied health professionals.
						(b)Eligible
				entityTo be eligible to receive a grant under this section, an
				entity shall—
							(1)be a health care
				facility, or any partnership or coalition containing a health care facility or
				allied health education program; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Distribution of
				grantsIn awarding grants under this section, the Secretary shall
				ensure that grantees represent a variety of geographic regions and a range of
				different types and sizes of facilities, including facilities located in rural,
				urban, and suburban areas.
						(d)Use of
				fundsAn entity shall use amounts received under a grant under
				this section to carry out demonstration programs of models and best practices
				in allied health for the purpose of—
							(1)promoting
				retention and satisfaction of allied health professionals;
							(2)promoting
				opportunities for allied health professionals to pursue education, career
				advancement, and organizational recognition; and
							(3)developing
				continuing education programs that instruct allied health professionals in how
				to use emerging medical technologies and how to address current and future
				health care needs.
							(e)Area health
				education centersThe Secretary shall award grants to area health
				education centers to enable such centers to enter into contracts with allied
				health education programs to expand the operation of area health education
				centers to work in communities to develop models of excellence for allied
				health professionals or to expand any junior and senior high school mentoring
				programs to include an allied health professions mentoring program.
						799C–7.Allied health faculty loan
				program
						(a)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, may enter into an agreement with any institution
				offering an eligible allied health education program for the establishment and
				operation of a faculty loan fund in accordance with this section (referred to
				in this section as the loan fund), to increase the number of
				qualified allied health faculty.
						(b)AgreementsEach
				agreement entered into under this section shall—
							(1)provide for the
				establishment of a loan fund by the institution offering the allied health
				education program involved;
							(2)provide for
				deposit in the loan fund of—
								(A)the Federal
				capital contributions to the fund;
								(B)an amount
				provided by the institution involved which shall be equal to not less than
				one-ninth of the amount of the Federal capital contribution under subparagraph
				(A);
								(C)any collections
				of principal and interest on loans made from the fund; and
								(D)any other
				earnings of the fund;
								(3)provide that the
				loan fund will be used only for the provision of loans to faculty of the allied
				health education program in accordance with subsection (c) and for the costs of
				the collection of such loans and the interest thereon;
							(4)provide that
				loans may be made from such fund only to faculty who are pursuing a full-time
				course of study or, at the discretion of the Secretary, a part-time course of
				study in an advanced degree program; and
							(5)contain such
				other provisions determined appropriate by the Secretary to protect the
				financial interests of the United States.
							(c)Loan
				provisionsLoans from any faculty loan fund established pursuant
				to an agreement under this section shall be made to an individual on such terms
				and conditions as the allied health education program may determine, except
				that—
							(1)such terms and
				conditions are subject to any conditions, limitations, and requirements
				prescribed by the Secretary;
							(2)in the case of
				any individual, the total of the loans for any academic year made by an allied
				health education program from loan funds established pursuant to agreements
				under this section may not exceed $30,000, plus any amount determined by the
				Secretary on an annual basis to reflect inflation;
							(3)upon completion
				by the individual of each of the first, second, and third year of full-time
				employment, as required under the loan agreement, as a faculty member in an
				allied health education program, the program shall cancel 20 percent of the
				principal and interest due on the amount of the unpaid portion of the loan on
				the first day of such employment;
							(4)upon completion
				by the individual of the fourth year of full-time employment, as required under
				the loan agreement, as a faculty member in an allied health education program,
				the program shall cancel 25 percent of the principal and interest due on the
				amount of the unpaid portion of the loan on the first day of such
				employment;
							(5)the loan may be
				used to pay the cost of tuition, fees, books, laboratory expenses, and other
				reasonable education expenses;
							(6)the loan shall be
				repayable in equal or graduated periodic installments (with the right of the
				borrower to accelerate repayment) over the 10-year period that begins 9 months
				after the individual ceases to pursue a course of study in an allied health
				education program; and
							(7)the loan
				shall—
								(A)beginning on the
				date that is 3 months after the individual ceases to pursue a course of study
				in an allied health education program, bear interest on the unpaid balance of
				the loan at the rate of 3 percent per year; or
								(B)subject to
				subsection (e), if the allied health education program determines that the
				individual will not complete such course of study or serve as a faculty member
				as required under the loan agreement under this subsection, bear interest on
				the unpaid balance of the loan at the prevailing market rate.
								(d)Payment of
				proportionate shareWhere all or any part of a loan (including
				interest thereon) is canceled under this section, the Secretary shall pay to
				the allied health education program involved an amount equal to the program’s
				proportionate share of the canceled portion, as determined by the
				Secretary.
						(e)Review by
				SecretaryAt the request of the individual involved, the
				Secretary may review any determination by an allied health education program
				under this section.
						799C–8.Scholarship program for service in rural
				and other medically underserved areas
						(a)Program
				authorizedThe Secretary shall establish a scholarship program
				(referred to in this section as the program) to provide
				scholarships to individuals seeking allied health education who agree to
				provide service in rural and other medically underserved areas with allied
				health personnel shortages.
						(b)PreferenceIn
				awarding scholarships under this section, the Secretary shall give preference
				to—
							(1)applicants who
				demonstrate the greatest financial need, including minority applicants;
							(2)applicants who
				agree to serve in health care facilities experiencing allied health shortages
				in rural and other medically underserved areas;
							(3)applicants who
				are currently working in a health care facility and who agree to serve the
				period of obligated service at such facility; and
							(4)applicants with
				an interest in a practice area of allied health that has unmet needs.
							(c)Program
				requirements
							(1)ContractsUnder
				the program, the Secretary shall enter into contracts with eligible individuals
				under which such individuals agree to serve as allied health professionals for
				a period of not less than 2 years at a health care facility with a critical
				shortage of allied health professionals in consideration of the Federal
				Government agreeing to provide to the individuals scholarships for attendance
				in an allied health education program.
							(2)Eligible
				individualsIn this subsection, the term eligible
				individual means an individual who is enrolled or accepted for
				enrollment as a full-time or part-time student in an allied health education
				program.
							(3)Service
				requirement
								(A)In
				generalThe Secretary may not enter into a contract with an
				eligible individual under this section unless the individual agrees to serve as
				an allied health professional at a health care facility with a critical
				shortage of allied health professionals for a period of full-time service of
				not less than 2 years, or for a period of part-time service in accordance with
				subparagraph (B).
								(B)Part-time
				serviceAn individual may complete the period of service
				described in subparagraph (A) on a part-time basis if the individual has a
				written agreement that—
									(i)is entered into
				by the facility and the individual and is approved by the Secretary; and
									(ii)provides that
				the period of obligated service will be extended so that the aggregate amount
				of service performed will equal the amount of service that would be performed
				through a period of full-time service of not less than 2 years.
									(d)ReportsNot
				later than 18 months after the date of enactment of this part, and annually
				thereafter, the Secretary shall prepare and submit to the appropriate
				committees of Congress a report describing the program carried out under this
				section, including statements regarding—
							(1)the number of
				enrollees by specialty or discipline, scholarships, and grant
				recipients;
							(2)the number of
				graduates;
							(3)the amount of
				scholarship payments made;
							(4)which educational
				institution the recipients attended;
							(5)the number and
				placement location of the scholarship recipients at health care facilities with
				a critical shortage of allied health professionals;
							(6)the default rate
				and actions required;
							(7)the amount of
				outstanding default funds of the scholarship program;
							(8)to the extent
				that it can be determined, the reason for the default;
							(9)the demographics
				of the individuals participating in the scholarship program; and
							(10)an evaluation of
				the overall costs and benefits of the program.
							799C–9.Grants for clinical education,
				internship, and residency programs
						(a)Program
				authorizedThe Secretary shall award grants to eligible entities
				to develop clinical education, internship, and residency programs that
				encourage mentoring and the development of specialties.
						(b)Eligible
				entitiesTo be eligible for a grant under this section, an entity
				shall—
							(1)be a partnership
				of an allied health education program and a health care facility; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Use of
				fundsAn eligible entity shall use amounts received under a grant
				under this section to—
							(1)develop clinical
				education, internship, and residency programs and curriculum and training
				programs for graduates of an allied health education program;
							(2)provide support
				for faculty and mentors; and
							(3)provide support
				for allied health professionals participating in clinical education,
				internship, and residency programs on both a full-time and part-time
				basis.
							799C–10.Grants for partnerships
						(a)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to form partnerships to carry out the activities described
				in this section.
						(b)Eligible
				entityTo be eligible to receive a grant under this section, an
				entity shall—
							(1)be a partnership
				between an allied health education program and a health care facility;
				and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Use of
				fundsAn eligible entity shall use amounts received under a grant
				under this section to—
							(1)provide employees
				of the health care facility that is a member of the partnership involved
				advanced training and education in a allied health education program;
							(2)establish or
				expand allied health practice arrangements in non-institutional settings to
				demonstrate methods to improve access to health care in rural and other
				medically underserved communities;
							(3)purchase distance
				learning technology to extend general education and training programs to rural
				areas, and to extend specialty education and training programs to all areas;
				and
							(4)establish or
				expand mentoring, clinical education, and internship programs for training in
				specialty care areas.
							799C–11.Allied health professions training for
				diversityThe Secretary,
				acting in conjunction with allied health professional associations, shall
				develop a system for collecting and analyzing allied health workforce data
				gathered by the Bureau of Labor Statistics, the Health Resources and Services
				Administration, other entities within the Department of Health and Human
				Services, the Department of Veterans Affairs, the Centers for Medicare &
				Medicaid Services, the Department of Defense, allied health professional
				associations, and regional centers for health workforce studies to—
						(1)determine educational pipeline and
				practitioner shortages; and
						(2)project future needs for such a
				workforce.
						799C–12.Allied health professions training for
				diversityThe Secretary shall
				include schools of allied health among the health professions schools that are
				eligible to receive grants under this part for the purpose of assisting such
				schools in supporting Centers of Excellence in health professions education for
				individuals from diverse communities and backgrounds, including
				under-represented minority individuals.
					799C–13.Reports by Government Accountability
				OfficeNot later than 4 years
				after the date of enactment of this part, the Comptroller General of the United
				States shall conduct an evaluation of whether the programs carried out under
				this part have demonstrably increased the number of applicants to allied health
				education programs and prepare and submit to the appropriate committees of
				Congress a report concerning the results of such evaluation.
					799C–14.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this part, such sums as may be
				necessary for each of fiscal years 2010 through
				2015.
					.
		
